PER CURIAM.
Following this court’s opinion found and reported in Holt v. State, 512 So.2d 268 (Fla. 3d DCA 1987), the matter recurred in the trial court, whereupon the court determined that its duty on remand was to amend the judgment and sentence nunc pro tunc to reflect the correct degree of felony, and further to determine that the sentence as thus amended was below the statutory maximum for that degree of felony. The trial court made the appropriate correction, and determined that the 50 year sentence was proper from the outset, and the sentence was amended nunc pro tunc.
We find no error and affirm. See and compare Dobbs v. State, 473 So.2d 28 (Fla. 5th DCA 1985).
Affirmed.